BY THE COURT.
This court has no jurisdiction, which is not given by some statute. The 11th section of the judicial act of 1789, e. 20, declares, that the circuit court shall have original cognizance, among other cáses, of suits “between a citizen of the state, where the suit is brought, and a citizen of another state.” No clause of this or any subsequent act has enlarged this jurisdiction, so as to embrace the present case. The constitution declares, that it is mandatory to the *1016legislature, that the judicial power of the United States shall extend to controversies “between citizens of different states”; and it is somewhat singular, that the jurisdiction actually conferred on the courts of the United States should have stopped so' far short of the constitutional extent. That serious misc-hiefs have already arisen, and must continually arise from the present very limited jurisdiction of these courts, is most manifest to all those, who are conversant with the administration of justice. But we cannot help them. The language of the act is so clear, that there is nothing on which to hang a doubt. Neither of the parties in this suit is a citizen of the state, where the suit is brought. The suit must, therefore, be dismissed. Suit dismissed.